UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6612


BRIAN KEITH ROGERS,

                     Plaintiff - Appellant,

              v.

SCOTTIE P. CARSON, Police Sergeant; J.G. BRITO, Police Officer; THOMAS
GROSSE, Undercover Officer; CELLO, Undercover Officer,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:19-cv-00342-MR)


Submitted: September 22, 2020                               Decided: September 30, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Keith Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Keith Rogers seeks to appeal the district court’s order denying Rogers’ motion

for recusal of the then-presiding judge. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Rogers seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss this appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2